Citation Nr: 0502751	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with arthritis of the lumbar spine, status post L5-S1 
discectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO, inter alia, denied  service connection for 
degenerative joint disease with arthritis of the lumbar 
spine, status post L5-S1 discectomy.  In February 2003, the 
veteran filed a notice of disagreement (NOD) with the denial 
of service connection for a low back disorder.  The RO issued 
a statement of the case (SOC) in April 2003 and the veteran 
filed a substantive appeal in May 2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A chronic low back disability was not shown in service or 
for many years thereafter, and persuasive medical opinion 
establishes that a relationship between the veteran's 
military service and his post service discectomy is not 
likely.   


CONCLUSION OF LAW

The criteria for a grant of service connection for 
degenerative joint disease with arthritis of the lumbar 
spine, status post L5-S1 discectomy, are not  met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the April 2003 SOC, the August 2003 supplemental 
statement of the case (SSOC), and the RO's letters of 
February and December 2002, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Hence, 
theBoard finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim. 

The Board also finds that the notice letters of February and 
December 2002 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letter 
informed him that evidence was needed to show that there had 
been an injury disease in service, a current disorder, and a 
medical link between the two.  The letters also requested 
that he identify and provide the necessary releases for any 
medical providers from whom he wished the RO obtain medical 
records and consider evidence.  The follow-up letter in 
December 2002 notified the veteran of what evidence had not 
been received and informed him that he could obtain these 
records on his own to submit to the RO.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, the first three requirements have been met 
in the instant case.  With respect to the fourth requirement, 
it does not appear that the veteran  has been given explicit  
notice regarding the need to submit all pertinent evidence in 
his possession.  However, as, in May 2003, the veteran 
notified the RO that he believed that all of the necessary 
information and evidence to support his claim had been 
submitted, effective rendering such notice unnecessary.  See 
VAOPGCPREC 7-2004.  As such, the Board finds that all content 
of notice requirements have essentially been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the April 2003 SOC and August 
2003 SSOC explaining what was needed to substantiate the 
veteran's claim for service connection and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of February and December 2002.  
Although the veteran provided signed authorization forms and 
private treatment records that the RO was unable to obtain on 
its own, he did not respond to either letter by informing the 
RO of additional evidence that had not been previously 
identified.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  Medical 
records identified by the veteran were obtained and he was 
afforded a VA examination.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.   




II.  Background

Service medical records includean enlistment examination 
report and a report of medical history, neither of which 
reflect any complaints or findings of a low back disorder.  
Complaints of low back pain were noted in late October to 
December 1990.  In October, the veteran complained of low 
back pain after lifting heavy boxes.  The assessment was 
mechanical low back pain.  A follow-up examination in 
November indicated that the veteran complained of a four-week 
history of continued low back pain.  New complaints of 
radiating pain down both legs with numbness and tingling were 
noted.  He then denied any trauma or past medical history.  
Seventy-two hours of bed rest were prescribed.  Assessments 
of chronic low back strain and of mechanical low back pain 
were made.  In December, the veteran reported that he had 
fallen and landed on a first aid kit, and as a result he had 
low back pain.  The impression was underdeveloped lumbar 
muscle pain.  A follow-up appointment later that month 
continued to show complaints of low back pain, and the 
assessment was mechanical back pain.  There were no further 
complaints of low back pain noted after this point.  The 
veteran's separation examination and medical history reports 
dated in July 1992 do not contain any complaints or findings 
related to a low back disorder.

Private medical records indicate that Mary C. Hammond, M.D., 
saw the veteran in October 1996.  At that time, he reported 
no chronic medical problems except migraine headaches.  

In August 1999, the veteran underwent a general medical VA 
examination.  The medical history and complaints reported do 
not include anything pertinent to the back.    Examination of 
the veteran did not reveal any abnormalities associated with 
his back.  

In May 2001, the veteran was seen at Cannon Orthopedic for 
complaints of progressively worsening low back pain and 
sciatica on the right that culminated in a visit to the 
Emergency Room a few days earlier.  The Emergency Room 
physician reportedly recommended an MRI scan.  Following  
examination, the impression was right S1 radiculopathy, 
questionable herniated nucleus pulposus.

Medical records from Piedmont Orthopaedic indicate the 
veteran underwent an MRI in May 2001.  The impressions were a 
transitional vertebra S1 (the veteran was considered to have 
a small S1-S2 disc), L5-S1 broad-based herniated nucleus 
pulposus with an extruded disc fragment in the right 
paracentral region impinging on the right S1 nerve root, 
broad-based disc bulge at L4-L5, findings that suggested 
baastrups disease at L4-L5, and some facet arthropathy at L3-
L4 and L4-L5 and L5-S1 with some bulging of the L3-L4 disc as 
well.  Progress notes dated in July 2001 note ongoing lower 
extremity complaints.  The assessment was L5-S1 herniated 
nucleus pulposus and the plan was for the veteran to undergo 
L5-S1 discectomy.  The veteran underwent the discectomy in 
July 2001; associated progress notes indicate he reported 
continued, albeit improved, back pain through November 2001.

The veteran underwent a VA examination in July 2003.  The 
veteran then reported injuring his back in service in 
November 1990, which was followed by about one month of pain 
and treatment.  He reported that he did not have any further 
pain for the remainder of his time in service and remained 
pain free until about May 2000.  The veteran indicated that 
he was diagnosed with a herniated disc, but could not recall 
any event that initiated the herniation.  Following  
examination, the examiner diagnosed degenerative disc disease 
with radiculopathy.  After review of the claims file, the 
examiner opined that it was not likely that the injury in 
service was related to the post-service discectomy.  The 
opinion was based on evidence that the veteran had an 
extended period of time in which his low back was pain-free 
and asymptomatic, and the fact that no back complaints were 
noted at the time of discharge.

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2003).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  In this case, the 
Board finds that the preponderance of the competent evidence 
weighs against the claim.

The veteran was diagnosed with mechanical low back pain and 
low back strain in service; however, neither of these 
diagnoses is reflective of a chronic back disability in in 
service.  After a little more than two months of complaints 
and treatment, there was no further evidence of back problems 
for the remaining twenty months in service.  Since the 
veteran's back pain appeared to have resolved after a couple 
of months with no evidence of recurrence in service, the 
condition is not considered chronic in service.  Moreover, 
his back was asymptomatic for another eight years after 
separation before the first evidence of low back pain 
emerged.  

The Board also finds that there is no competent evidence of a 
nexus between any current low back and service.  The 
veteran's currently diagnosed low back disability is noted to 
include arthritis.  Although arthritis is a disability for 
which service connection may be presumed pursuant to 
38 C.F.R. § 3.309, it must be diagnosed to a compensable 
degree within one-year of the veteran's separation from 
service.  See 38 C.F.R. § 3.307.  In this case, however, as 
arthritis of the lumbar spine was first diagnosed many years 
after separation, service connection on a presumptive basis 
is not warranted.

The Board notes that the veteran has neither presented nor 
alluded to the existence of any medical evidence or opinion 
that supports his contention that his low back disability is 
related to his active military service.  The only medical 
opinion of record addressing the question of etiology of any 
current low back disability is the one that was offered in 
conjunction with a VA examination, and that opinion militates 
against the claim for service connection.  Significantly, the 
VA physician opined that it was not likely that the injury in 
service was related to the post-service discectomy.  The 
Board finds such opinion persuasive, since the rationale 
underlying the opinion was reasonable and consistent with the 
evidence.  

The Board has considered the veteran's assertions advanced in 
connection with the claim for service connection.  However, 
as a layman without appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the medical relationship, if 
any, between a current disability and service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge). 

For the reasons stated, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection on appeal; hence, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for degenerative joint disease with 
arthritis of the lumbar spine, status post L5-S1 discectomy 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


